Por cuanto, en 16 de noviembre de 1933 se celebró ante un ju-rado un juicio contra Ricardo Vergara por un delito de asesinato y después de terminada la prueba de la acusación la defensa solicitó que la corte instruyera al jurado para que rindiera un veredicto ab-solutorio ;
Por cuanto, la corte, de conformidad con lo solicitado, ordenó la absolución perentoria de dicho acusado, habiendo el jurado ren-dido un veredicto de acuerdo con la orden de la corte;
Por cuanto, el Fiscal Sr. Romaní interpuso recurso de apelación contra la orden referida y el acusado, por conducto de sus abogados, solicita que se desestime el recurso interpuesto entre otras razones porque la cuestión que plantea El Pueblo de Puerto Rico resulta aca-démica, toda vez que el acusado no podría ser sometido a un nuevo juicio por el mismo delito en el caso de que se revocara la orden apelada;
Por tanto, de acuerdo con la opinión emitida por esta corte en los casos de El Pueblo v. Cabrera, 47 D.P.R. 185, y El Pueblo v. *997Noonan, 46 D.P.R. 724, se declara con lugar' la moción y se deses-tima el recurso interpuesto.
(C) DESESTIMIENTOS
(a) CASOS en que se tuvieron por desistidos a los apelantes, a su PROPIA INSTANCIA, O PORQUE SE ALLANARON A LA DESESTIMACIÓN SOLICITADA POR EL RISCAL, DE LOS RECURSOS INTERPUESTOS.
Nos. 42, 5565, 5566, 5567, 5568, 5593, 5601, 5603, 5610, 5612, 5614, 5615, 5617, 5618, 5621, 5622, 5624, 5626, 5627, 5640, 5657, 5662, 5685, 5687, 5700.